DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.
New claims 16-20 are drawn to the non-elected group, the method, and are therefore withdrawn from consideration.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a top comfort layer to be positioned against skin of a wearer”. This appears to be a typographic error for “a top comfort layer to be positioned against the skin of a wearer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (U.S. Patent Application Publication No. 2013/0184664) in view of Van Bogart et al. (U.S. Patent Application Publication No. 2011/0276018).
Regarding claim 1, Matsushima discloses an incontinence pad (Figs. 1-3, feat. 1; Paragraph 0057), comprising: a top comfort layer configured to be positioned against the skin of a wearer (Figs. 2 and 3, feat. 10; Paragraph 0063); a bottom layer (Figs. 2 and 3, feat. 2; Paragraph 0063); an inner layer (Figs. 2 and 3, feat. 9; Paragraph 0063); a water-resistant inner layer (Figs. 2 and 3, feat. 8; Paragraph 0063), wherein the inner layer and the water-resistant inner layer are positioned between the top layer and the bottom layer (Figs. 2 and 3, feats. 8 and 9); and a raised coating layer positioned on the bottom layer configured to contact an undergarment of the wearer (Figs. 2-4, feat. 3; Paragraphs 0009, 0063, 0067, and 0073), the raised coating layer being configured to retain a water-soluble adhesive thereon and adhere the incontinence pad to an undergarment (Paragraphs 0073 and 0098).
Matsushima does not disclose that the incontinence pad is washable and reusable or that the inner layer is a moisture-absorbing inner layer configured to wick moisture from the top comfort layer and retain the moisture in the moisture-absorbent inner layer.
Van Bogart teaches a reusable diaper liner (Abstract; Fig. 1, feat. 100; Paragraph 0023) comprising an absorption layer (Fig. 1, feat. 102; Paragraph 0023) and a waterproof layer (Fig. 1, feat. 104; Paragraph 0023). Van Bogart teaches that an absorption layer that absorbs and contains waste in combination with a waterproof layer advantageously prevents waste from contacting a diaper’s inner surface or leaking outside of the diaper (Paragraph 0024). Van Bogart further teaches that reusable absorbent articles have reduced harmful environmental impact relative to disposable diapers (Paragraphs 0004 and 0005). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence pad disclosed by Matsushima so that it is washable and reusable in order to reduce the harmful environmental impact of the pad and to modify the pad disclosed by Matsushima so that the inner layer is a moisture-absorbing inner layer configured to wick moisture from the top comfort layer and retain the moisture in the moisture-absorbent inner layer in order to prevent waste from leaking from the pad and contacting the garment the pad is attached to as taught by Van Bogart.
Regarding claim 2, Matsushima in view of Van Bogart discloses the incontinence pad of claim 1. Matsushima further discloses that the water-soluble adhesive is configured to fully wash away from the disposable incontinence pad and the undergarment when washed or laundered 
Regarding claim 8, Matsushima in view of Van Bogart discloses the incontinence pad of claim 1. Matsushima further discloses that the inner layer (Figs. 2 and 3, feat. 9) is positioned adjacent to the top layer (Figs. 2 and 3, feat. 10) and the water-resistant inner layer (Figs. 2 and 3, feat. 8) is positioned adjacent to the bottom layer (Figs. 2 and 3, feat. 2). Therefore, Matsushima in view of Van Bogart further discloses that the moisture-absorbing inner layer is positioned adjacent to the top layer and the water-resistant inner layer is positioned adjacent to the bottom layer.
Regarding claim 9, Matsushima in view of Van Bogart discloses the incontinence pad of claim 1.
As discussed above, Van Bogart teaches a reusable diaper liner (Abstract; Fig. 1, feat. 100; Paragraph 0023) comprising an absorption layer (Fig. 1, feat. 103; Paragraph 0023). Van Bogart teaches that the absorption layer may be made of bamboo, cotton, or other materials (Paragraphs 0015). Van Bogart teaches that such materials are reusable (Paragraph 0011), which have reduced harmful environmental impact relative to disposable diapers (Paragraphs 0004 and 0005). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence pad disclosed by Matsushima in view of Van Bogart so that at least a portion of the incontinence pad is formed using bamboo fibers, cotton fibers, organic cotton fibers, polyester fibers, or a combination thereof in order to reduce the harmful environmental impact of the pad as taught by Van Bogart.
Regarding claim 11, Matsushima in view of Van Bogart discloses the incontinence pad of claim 1. Matsushima further discloses that the water-soluble adhesive comprises polyvinylpyrrolidone (PVP), polyvinyl alcohol (PVA) (Paragraph 0113), blended PVA/PVP, or other similar adhesives.
Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (U.S. Patent Application No. 2013/0184664) in view of Van Bogart et al. (U.S. Patent Application Publication No. 2011/0276018) and in further view of Wood et al. (U.S. Patent No. 4,959,265).
Regarding claim 3, Matsushima in view of Van Bogart discloses the incontinence pad of claim 1. Matsushima in view of Van Bogart does not disclose that the raised coating layer comprises a plurality of polymer projections. Matsushima discloses a raised coating layer made from protrusions and depressions in the backsheet (Matsushima: Paragraph 0057).
Wood teaches a pressure sensitive tape fastener for attaching a sanitary napkin to a garment (Abstract; Fig. 2; Col. 5, lines 1-6). The pressure sensitive tape fastener comprises stemlike projections made from a thermoplastic resin (Fig. 1, feat. 14; Col. 2, lines 4-22; Col. 4, lines 51-68) which are coated in a pressure sensitive adhesive (Col. 2, lines 41-52; Col. 4, lines 51-68). Wood teaches that the stem like projections provide reliable fastening to a wide variety of garments by penetrating into the fabric of the garment (Col. 1, lines 56-64; Col. 2, lines 31-40). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pad disclosed by Matsushima in view of Van Bogart so that the raised coating layer comprises a plurality of polymer projections
Regarding claim 4, Matsushima in view of Van Bogart and in further view of Wood discloses the incontinence pad of claim 3. As discussed above, Wood teaches a pressure sensitive tape fastener for attaching a sanitary napkin to a garment (Abstract; Fig. 2; Col. 5, lines 1-6) comprising stemlike projections coated in a pressure sensitive adhesive (Col. 2, lines 41-52). Therefore, Matsushima in view of Van Bogart and in further view of Wood discloses that the water-soluble adhesive is applied to an outer surface of the plurality of polymer projections and retained thereon.
Regarding claim 6, Matsushima in view of Van Bogart and in further view of Wood discloses the incontinence pad of claim 4. Matsushima further discloses that the water-soluble adhesive is configured such that the incontinence pad is removable from the undergarment without damaging the undergarment or leaving a substantial amount of residue on the undergarment (Paragraphs 0065, 0066, and 0095-0099).
Regarding claim 7, Matsushima in view of Van Bogart and in further view of Wood discloses the incontinence pad of claim 1. As discussed above, Wood teaches a pressure sensitive tape fastener for attaching a sanitary napkin to a garment (Abstract; Fig. 2; Col. 5, lines 1-6) comprising stemlike projections coated in a pressure sensitive adhesive (Col. 2, lines 41-52). Wood teaches that the tape fastener (Fig. 2, feat. 10) should be attached to the back sheet of an absorbent article (Fig. 2, feat. 22) such that the stemlike projections face the garment (Col. 5, lines 1-6). Therefore, Matsushima in view of Van Bogart and in further view of Wood discloses that the raised coating layer is laminated on the bottom layer
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (U.S. Patent Application No. 2013/0184664) in view of Van Bogart et al. (U.S. Patent Application Publication No. 2011/0276018), in further view of Wood et al. (U.S. Patent No. 4,959,265), and in further view of Ginocchio (U.S. Patent No. 3,897,783).
Regarding claim 5, Matsushima in view of Van Bogart and in further view of Wood discloses the incontinence pad of claim 3.
As discussed above, As discussed above, Wood teaches a pressure sensitive tape fastener for attaching a sanitary napkin to a garment (Abstract; Fig. 2; Col. 5, lines 1-6) comprising stemlike projections coated in a pressure sensitive adhesive (Col. 2, lines 41-52). Wood further teaches that the stemlike projections may be conical or pyramidal with a bulbous crown, which mechanically enhances the attachment to foraminous substrates such as fabric (Col. 2, lines 31-40). Conical projections with a bulbous crown would be substantially semi-circular. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pad disclosed by Matsushima in view of Van Bogart and in further view of Wood so that the plurality of polymer projections are semi-circular projections as taught by Wood in order to mechanically enhance the attachment to foraminous substrates.
Ginocchio teaches a sanitary napkin (Abstract; Fig. 1, feat. 10; Col. 3, lines 62-64) with a centrally located adhesive band for attaching to a garment (Fig. 1, feat. 26; Col. 4, lines 14-17). Ginocchio teaches that the forces exerted on a sanitary napkin when removing a release liner from the adhesive or removing the napkin from an undergarment are related to the width of the adhesive applied to the napkin (Col. 4, line prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pad disclosed by Matsushima in view of Van Bogart and in further view of Wood so that the plurality of polymer projections are in a rectangular and symmetrical arrangement in a central region of the bottom layer of the incontinence pad in order to prevent tearing of the pad during removal from a garment as taught by Ginocchio.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (U.S. Patent Application Publication No. 2013/0184664) in view of Van Bogart et al. (U.S. Patent Application Publication No. 2011/0276018), and in further view of Kurien et al. (European Patent Application EP 3 187 047).
Matsushima in view of Van Bogart discloses the incontinence pad of claim 1. Matsushima in view of Van Bogart does not disclose that the moisture-absorbing inner layer comprises anti-microbial fibers.
Kurien teaches a washable absorbent article comprising anti-microbial agents (Abstract). Kurien teaches that incorporating anti-microbial materials into absorbent articles such as sanitary napkins advantageously prohibits the growth of bacteria and other microorganisms (Paragraphs 0007, 0009, and 0012). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pad disclosed by Matsushima in view of Van Bogart, and in further view of Kurien so that the moisture-absorbing inner layer comprises anti-microbial fibers in order to prohibit the growth of bacteria and other microorganisms as taught by Kurien.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyppolite (U.S. Patent Application Publication No. 2016/0338881) discloses an antimicrobial article.
Chinai et al. (U.S. Patent No. 4,023,570) discloses an absorbent article comprising adhesively coated textured longitudinal edges for modulating the adherence at the edges.
Whitehead et al. (U.S. Patent No. 4,376,440) discloses an absorbent article comprising a textured bottom foam for geometrically protecting a garment adhesive.
Laurtizen et al. (U.S. Patent No. 5,453,296) discloses an absorbent article comprising depressions for protecting an adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781